Title: From George Washington to John Mauritius Goetschius, 21 November 1780
From: Washington, George
To: Goetschius, John Mauritius


                        
                            Sir,
                            Hd Qrs Novr 21st 1780
                        
                        Relying upon your prudence, I inform you in confidence that I have in contemplation a movement of some
                            importance towards Elizabeth Town—in which you will be very useful by securing all the water craft on the Hackensack from
                            the New Bridge downwards and effectually guarding all the crossing places, Fords, &c., so that no person may be
                            able to pass to the enemy with intelligence. You will begin to do this business on Friday the 24th at twelve OClock at
                            noon and will continue your vigilance all the succeeding Night. Much depends on your activity, secrecy and punctuality. I
                            shall send other guards to other places for the same purpose. I am Sir Yr most Obed ser.
                        
                            Acknowledge the Ret of this letter that I may be certain you have recd it. A party should stop
                                the passage thro’ the Cedar swamp.
                        
                    